In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated July 12, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*386The plaintiff failed to raise a triable issue of fact in opposition to the defendant’s prima facie showing that it neither created nor had actual or constructive notice of the oil patch that allegedly caused her to slip and fall (see, Gordon v American Museum of Natural History, 67 NY2d 836; Lombardo v Island Grill Diner, 276 AD2d 532; Schultz v New York Racing Assn., 253 AD2d 489; Mercer v City of New York, 223 AD2d 688). Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. O’Brien, J. P., Santucci, H. Miller and Cozier, JJ., concur.